ANDREW M. J. COCHRAN, District Judge.
This proceeding is before me on petitions for review filed by Erie M. Me Guffey, trustee, and Charles H. Berryman and Combs Lumber Company complaining of an order of the referee sustaining claim of reclamation of certain personal property, to wit, store furniture and fixtures, filed by the Commercial Credit Company. That claim arose under a conditional sales contract, which was not properly recorded. The referee held that the law of this state holding that such instruments were mortgages, and under section 496, Kentucky Statutes, had to be recorded in order to be valid as against creditors, had been changed by section 20 of the Uniform Sales Act of 1928, section 2651b-20, Kentucky Statutes, subsequent to which the sale here involved was made. He felt constrained to so hold by the decision of the Court of Appeals of Kentucky in the ease of Brown v. Woods Motor Co., 239 Ky. 312, 39 S.W.(2d) 507. Since the decision and order complained of, that court in the ease of G. W. Munz v. National Bond & Investment Co., — Ky.-, 47 S.W.(2d) 1055, has held that the Uniform Sales Act made no change in the law as to the recordation of such instruments. To be valid as against subsequent purchasers and creditors, they have to be recorded as theretofore had been the law.
It follows that the order of the referee must be reversed, with direction to disallow the claim of reclamation of the Commercial Credit Company.